                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 4:16CR3067

        vs.
                                                                   ORDER
ANTHONY R. ROE,

                      Defendant.



       After reviewing the forensic evaluation report of the Federal Medical Center, and
after examining Defendant and conferring with counsel, the court finds Defendant lacks
the ability to understand the nature and consequences of the pending court proceedings,
and to properly assist counsel in the defense of this case.

       The defendant stated in court that he was willing to take all medications prescribed.
The court has, however, been advised that the defendant has received some, but not all
of the medications prescribed by the Bureau of Prisons to restore his competency. The
court has further been advised that one medication was withheld because the defendant
must be on a low sodium diet, and he has refused to comply with that diet.

       The defendant has a right to be fed while detained, but he has no constitutional
right to select the level of seasoning in his food.

       Accordingly,

       IT IS ORDERED:

       1)     Beginning immediately, the Marshal (acting by and through its contract
detention facility) shall provide, and the defendant shall accept the diet necessary to make
the defendant able to take all medications prescribed by the Bureau of Prisons to restore
competency.
       2)     A hearing will be held at 11:00 a.m. on May 20, 2019 before the undersigned
magistrate judge in Courtroom 2, United States Courthouse and Federal Building, 100
Centennial Mall North, Lincoln, Nebraska. Defendant, defense counsel, and counsel for
the government shall attend the hearing.

       The purpose of this hearing is to determine whether, with the change in diet, the
defendant is now taking all medications prescribed by the Bureau of Prisons and if so,
whether defense counsel has noticed any improvement in Defendant’s competency.1 If
the defendant is not taking the medication, the court will schedule an additional hearing
as required under Sell v. United States, 539 U.S. 166 (U.S. 2003) to determine whether
an order of involuntary administration of the medication is warranted.

       3)     Defense counsel shall provide a copy of this order to the defendant, and
she shall file a certificate of service confirming that she has done so.

       4)     The clerk shall provide a copy of this order to the Marshal.


       May 9, 2019.
                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge




       1
         The court recognizes that the medication may take additional time to be
noticeably effective.

                                             2
